      Case 1:17-cv-05374-SHS Document 108 Filed 06/04/20 Page 1 of 2




                                             146
                                                                               2687
                                                                               3509




                                                            May 29, 2020



Via ECF
                                              MEMO ENDORSED




                1312

                                  v.               ,    ,
                       5374




                                         James E. Johnson




                                                                           .

                                   ,               ,
                , No. 12 Civ.
 Case 1:17-cv-05374-SHS Document 108 Filed 06/04/20 Page 2 of 2



                    . Thus,




Via ECF             Application granted.

                    Dated: New York, New York
                           June 4, 2020
